Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 9-13, and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 18 include the limitations of “a first copy of a real world object” and “a second copy of a real world object”, the BRI of which includes that the “first copy” and the “second copy” are physically identical objects, however, Applicant’s (published) specification does not provide written description support for such limitations as it merely discloses, e.g., “multiple driver seats” (paragraph 66) and does not characterize the seats as necessarily being “copies” of and/or identical to one another.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-7, 9-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3, 5-7, and 9-13, and 15-22 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.
In regard to Claims 1 and 18, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity in terms of a […] method comprising:
receiving […] data [regarding] a first copy of a real world object […];
receiving […] data [regarding] a second copy of the real world object […];
aggregating […] the first […] data from the first copy of the real world object and the second […] data from the second copy of the real world object;
receiving […] data representing a digital version of the real world object; 



In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., employing sensors; employing computer software and hardware, and/or providing a virtual/mixed reality simulation these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., sensors, computer software and hardware, and/or providing a virtual/mixed reality simulation these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-10, 15-16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20110275939 A1 by Walsh et al (“Walsh”), further in view of PGPUB US 20150325151 A1 by Tuchschmid et al (“Tuchschmid”), further in view of PGPUB US 20190175076 A1 by Lustig et al (“Lustig”), in view of official notice.
In regard to Claims 1 and 18, Walsh teaches A computer-implemented method comprising:
receiving, by a data analytics platform, first sensor data from a first copy of a real world object, wherein the first sensor data comprises data collected by one or more sensors embedded in or positioned on the first copy of the real world object during a first physical simulation using the first copy of the real world object, wherein the first physical simulation is configured to test one or more characteristics of the real world object;
(see, e.g., Figure 3A, selection 30 in regard to “one or more sensors…positioned on”;  see, e.g., paragraph 35 in regard to the chair pad being used with “various chairs” (“a first copy of a real world object”); see, e.g., paragraphs 37-38 in regard to microprocessor of a personal computer programmed with software to provide a GUI 
receiving, by the data analytics platform, second sensor data from a second copy of the real world object, wherein the second sensor data comprises data collected by one or more sensors embedded in or positioned on the second copy of the real world object during a second physical simulation using the second copy of the real world object, wherein the second physical simulation is configured to test one or more characteristics of the real world object:
(see, e.g., Figure 3A, selection 30 in regard to “one or more sensors…positioned on”;  see, e.g., paragraph 35 in regard to the chair pad being used with “various chairs” (“a second copy of a real world object”); see, e.g., paragraphs 37-38 in regard to microprocessor of a personal computer programmed with software to provide a GUI (“data analytics platform”); see, e.g., paragraph 38 in regard to the user sitting in the chair with the ergonomic pad on it in order to test how well the chair worked with the user’s posture (“physical simulation”));
aggregating, by the data analytics platform, the first sensor data from the first copy of the real world object and the second sensor data from the second copy of the real world object:
	(see, e.g., paragraph 38 in regard to data being “received by the microprocessor” as well as that “each session can be separate recorded, saved, and used…);


	(see, e.g., Figure 5B, illustration of a chair, in order to visually depict which the computer software would have to have “received data” representing the chair);
performing [a] simulation using (i) some or all of the aggregated sensor data, and (ii) the data representing the digital version of the real world object, wherein the […] simulation displays (i) a visual representation of at least some of the aggregated sensor data, and (ii) a visual representation of the data representing the digital version of the real world object, wherein performing the […] simulation comprises [combining] i) the visual representation of at least some of the aggregated sensor data on ii) the visual representation of the data representing the digital version of the real world object.
	(see, e.g., Figure 5B and paragraph 38 in regard to providing a GUI depicting the user sitting in a chair and illuminating boxes in regard to the user’s posture based on the data being received from the sensors (“some […] of the aggregated sensor data”));

Furthermore, to the extent to which the otherwise cited prior art may fail to teach all of the remaining claimed limitations, however, in an analogous reference Tuchschmid teaches employing a CAD file convertor (see, e.g., paragraph 35) as part of a virtual reality simulation (see, e.g., paragraph 8);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the elements taught by Tuchschmid to the physical simulation otherwise taught by the Walsh, by employing CAD files depicting the chair the user was sitting in as part of a virtual reality simulation displaying the chair and data regarding the user’s posture in order to more realistically depict for the user his/her posture while sitting on the chair.

Furthermore, to the extent to which the otherwise cited prior art may fail to teach that the data regarding the user’s posture is “overlaid” on top of a visual depiction of the chair itself, however, in an analogous reference Lustig teaches this feature (see, e.g., Figure 7B);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the elements taught by Lustig to the physical simulation otherwise taught by the otherwise cited prior art, by visually overlaying the sensor data on top of the rendering of the chair as part of a VR simulation, in order to more realistically depict for the user his/her posture while sitting on the chair.

Furthermore, while Walsh teaches the posture pad being employed with multiple, various chairs, it may not teach that each chair is physically identical to one another, however,
the Examiner takes OFFICIAL NOTICE that multiple copies of the same chair being employed in an office or other setting was old and well-known at the time of Applicant’s invention.  Such functionality allows the office or other setting to have a unified appearance.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed invention within the invention of the cited prior art so as to allow the office or other setting to have a unified appearance. 
In regard to Claims 3, 5-7, 9-10, and 16 see rejection of Claim 1.

In regard to Claim 15, Lustig teaches providing a graphical display showing the location of the sensors and the amount of force being applied to each and Walsh teaches providing bar charts with visual displays (see, e.g., Figure 5) as well as recording, saving, and analyzing posture data to “analyze whether a user’s posture is improving over a period of time”
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have combined these teachings and to have depicted the batches of aggregated sensor data as taught by Walsh as overlaid on the visual depiction of the chair as taught by Lustig, in order to provide the user some idea how his/her posture had changed over time.

In regard to Claims 21-22, Lustig teaches providing a graphical display showing the location of the sensors and the amount of force being applied to each and Walsh teaches providing also a graphical display in real-time of which sensors are activated in a seat sensor and by how much as well as providing bar charts and color codes of this data (see, e.g., Figures 5, 5A, and 5B and paragraph 38);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the visual displays taught by Walsh to the otherwise cited prior art, in order to provide more precise information to the user.



Claims 11 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Walsh, in view of Tuchschmid, further in view of Lustig, in view of official notice, further in view of admitted prior art.
In regard to Claims 11 and 19, to the extent that the otherwise cited prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that employing a VR simulation of a real world object in order to improve/modify the design of that object was old and well-known at the time of Applicant’s invention.  Such functionality allows for the object to be simulated prior to it being mass manufactured.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allows for a new driver’s seat to be simulated prior to it being mass manufactured.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh, in view of Tuchschmid, further in view of Lustig, in view of official notice, further in view of PGPUB US 20150310758 A1 by Daddona et al (“Daddona”)
In regard to Claims 12-13 and 20, Daddona teaches employing posture sensors and displays depicting the output of those sensors relative to a seat as part of a driving simulation (see, e.g., paragraph 55);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the invention as taught by the otherwise cited prior art as part of the driving simulation taught by Daddona by employing a sensorized driver’s seat along with a VR display, in order to better instruct the driver as to his/her posture.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh, in view of Tuchschmid, further in view of Lustig, in view of official notice, further in view of admitted prior art.
In regard to Claim 17, while Tuchschmid teaches employing renderings of a car interior that were the result of a design process such a process was crowd-sourced, however,
the Examiner takes OFFICIAL NOTICE that crowd-sourcing a design process was old and well-known at the time of Applicant’s invention.  Such functionality allows for a range of different design options to be presented.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow the car interior to be customized based on crowdsourced input.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Response to Arguments
	Applicant argues on pages 7-8 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    98
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    83
    672
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because, e.g., employing software such as a “rendering engine” as well as providing a “virtual reality simulation” as well as employing sensors are not identified as being part of the abstract idea that could be performed practically in the human mind.  Applicant claims collecting sensor and CAD data regarding a real world object, analyzing that data, and providing an output/display based on that analysis.  Claims directed to such subject matter have been held to be patent ineligible as claiming mental processes by the CAFC in, e.g., Electric Power Group and University of Florida Research.
	Applicant further argues in this regard on page 8 of its Remarks that it does not claim a method of organizing human activity.  Applicant’s argument is not persuasive because claims directed to computer software that trains people (e.g., to maintain better posture) have been held to be patent ineligible.  See. e.g., the CAFC’s (non-precedential) decision in In re Noble Systems Corporation.

	Applicant’s argument on page 11 of its Remarks in regard to the rejections made under 35 USC 103 are addressed by the updated statements of rejection made supra.
	Applicant further argues in this regard on page 12 of its Remarks:

    PNG
    media_image3.png
    209
    691
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive.  As outlined in the updated statement of rejection made supar, Walsh teaches recording and storing posture data information regarding the user sitting in various, multiple chairs on different occasions in a single data repository.  See, e.g., paragraphs 35 and 38.  This is within the BRI of the claimed “aggregating”, at a minimum, to the extent that a definition of “aggregate” is “to collect or gather into a mass or whole” (https://www.merriam-webster.com/dictionary/aggregate), and Walsh teaches gathering the sensor data into such a “mass or whole”.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715